Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities:  
In Claim 1, “so that the belt drive the outer belt” (line 25) should be “so that the belt drives the outer belt” for clarity.  
In Claim 17, “the whole cement surface” should be “an entirety of the cement surface” for clarity.
In Claim 18, a period is missing from the end of the claim. Proper claim format dictates that claims begin with a capital letter and end with a period. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim  1, The limitation “the central disk being rotatable with respect to the central shaft” seems to contradict the limitation “while the central disk does not rotate so that the belt drive the outer belt wheel to rotate…” It is unclear if it is the central disk that doesn’t rotate, as based on Fig 2 it seems that if the central disk (10) does not rotate, then the belt will not be driven. It seems that the central disk is tied to 17 which rotation would drive the belt. It is unclear if the pad at the bottom of the disk is intended to rotate. And It seems that what is intended is that the central disk rotates, driving the belt, while the central pad below the disk does not rotate. Further clarification regarding this is needed. As such the claim is indefinite for the purpose of examination the claim will be interpreted as the bottom of the central disk does not rotate.
Claim 1 recites the limitation "… will drive the outer rotary disks to rotate…" in line 24.  There is insufficient antecedent basis for this limitation in the claim. As this limitation seems to require more than one outer rotary disk while the first recitation of the outer rotary disk requires only at least one outer rotary disk.
Claim 1 recites the limitation "by the rotation of the outer rotary disks and the …" in line 27.  There is insufficient antecedent basis for this limitation in the claim. As this limitation seems to require more than one outer rotary disk while the first recitation of the outer rotary disk requires only at least one outer rotary disk.
Claim 7 recites the limitation "”of each outer rotary disk" in line 13.  There is insufficient antecedent basis for this limitation in the claim. As this limitation seems to require more than one outer rotary disk while the first recitation of the outer rotary disk requires only at least one outer rotary disk.
Claim 8 recites the limitation "between one of the outer rotary disks" in line 16.  There is insufficient antecedent basis for this limitation in the claim. As this limitation seems to require more than one outer rotary disk while the first recitation of the outer rotary disk requires only at least one outer rotary disk.
	Regarding claim 10, in the limitation “a bottom of the central disk is installed with a central pad” it is unclear what is being claimed as a “a bottom of the central disk being installed with a central pad” has been recited in claim 1. As such, it is unclear if this is referencing the same bottom of the central disk and pad, if there is another bottom and/or pad, or if there is some interpretation. As such the claim is indefinite and for the purpose of examination this will be interpreted as the same limitation as that presented in Claim 1. For purposes of compact prosecution, it is noted this limitation should be amended because under such interpretation, claim 10 would not further limit the claims and would thus be subject to rejection under 35 U.S.C. 112(d). 
	Regarding Claim 15, the limitation “and each retaining hole is installed with a retaining screw for retaining the connecting rod in the connecting hole.” is unclear and indefinite, i.e. it is unclear how the connecting rod could be retained into the connecting hole, as the connecting hole is a part of the connecting rod, as such it is assumed that this limitation is intending to refer to retaining the supporting rod in the connecting hole, which leads examiner to assume this claim was intended to be dependent on claim 14, further leading to confusion regarding the “connected hole” in claim 14 and the “connecting hole”. For the purposes of examination, it will be assumed that claim 15 is dependent on claim 14, that the limitation outlined above is referring to a supporting rod of the supporting rods introduced in claim 14. Additionally, “connecting hole” (Claim 15) and connected hole (Claim 14) appear to be referring to the same element and will be interpreted as such.
	Regarding Claim 16, this claim cites the limitation “it will resist against the supporting rod” in line 22 which lacks antecedent basis, it appears that this claim is meant to depend on claim 15  and will be interpreted as such for the purpose of examination along with the assumptions that are listed above for claim 15.
Further, the claims (all claims) are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors (Such as in claim 16 “… as a result, the outer belt wheel pushes the belt outwards so as to increase the combing strength between the belt and the outer belt wheel…” while it is understood what applicant means by this in a general sense, the language is not as clear as it could be.) Applicant’s cooperation to help improve clarity of the claims is appreciated. 
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Allowable Subject Matter
Claim 1 is currently rejected under 35 U.S.C. 112(b). If this rejection is obviated the claim as best understood by examiner would be allowable over the prior art.
Regarding Claim 1, Lou (CN 10843728 A) teaches A cement surface grinding device, comprising; a center of the central disk being connected and extended upwards with a central shaft (12); 
At least one outer rotary disk (17) arranged around the central shaft (12); a bottom of the outer rotary disk being installed with a grinding sheet (18); 
A rotary frame (See figure 1) arranged above the shaft and the at least one outer rotary disk (17); the rotary frame (See Figure 1) including a connecting frame (See bottom portion of 6 where rod 5 is connected) and plurality of connecting rods (5); an upper side of the central shaft (12) being connected to a central hole (19) of a seat (bottom surface of 6) and the seat being connected to a lower side of the connecting frame (see hole in center of figure 4); an inner end of the connecting rod (5) being connected to respective outer end of the connecting frame (bottom portion of 6); an outer end of the connecting rod being connected to a respective one of the outer rotary disk (5 is connected to 17 via bearing 2); a center of the connecting frame (bottom portion of 6) being a through hole (19); each outer rotary (17) disk being formed with an outer belt wheel (3) and being formed with an connecting element (11) and; a belt (8) winding around the connecting element (11) and the outer belt wheel (3); 
Wherein in operation, the through hole of the connecting frame serves to receive an outer driving source so as to drive the connecting frame of the rotary frame to rotate and the plurality of connecting rods and the central shaft are driven to rotate rotation of the connecting frame will drive the outer rotary disks to rotate around a periphery of the central disk (Para [0046] “The trowel drive spindle of the trowel is inserted into the keyway hole 19 in the intermediate connector 6 (as shown in Figure 2), and is fixed with locking bolts, so that the connection between the device and the spindle is Reliable fixation; during operation, the trowel drive spindle of the trowel drives the device to rotate at high speed synchronously; the connecting sleeve 12 is fixedly connected and installed with the reduction box where the trowel drive spindle of the trowel is located, and welding can be used. Or bolt connection, other fixed installation methods can also be used to ensure that the connection sleeve 12 and the reduction box or similar components where the trowel drive shaft are located are firmly installed and fixed, and to ensure that the center line of the connection sleeve 12 and the trowel drive shaft. Centerlines coincide.”); by rotation of the outer rotary disks and the revolution of the outer rotary disk with respective to the central disk, the outer grind sheets are driven to grind the cement surface and the cement surface is a concrete surface in that the cement is solidified (Luo Para [0025] “During operation, the main shaft of the trowel drives the intermediate connecting piece of the device to rotate, that is, drives the entire device to rotate synchronously together, and this rotation is called revolution; and the large sprocket is connected and fixed with the reducer of the main shaft of the trowel through the sleeve. The speed reducer is fixedly installed on the frame of the trowel. Compared with the frame of the trowel, it is fixed and immobile, that is, the large sprocket is still, so the relationship between the large sprocket and the intermediate connecting piece is fixed. Relative rotation, that is to say, at this time, the whole device rotates around the large sprocket, then, at this time, the large sprocket will drive sprocket b through the chain, and a sprocket a below the sprocket b will pass through the large chain. Synchronously drive the other N-1 sprockets a to rotate, thereby driving the N groups of grinding discs installed at the bottom of the device to rotate, this rotation is called rotation; the rotation of the grinding discs synthesizes the above-mentioned compound motion of revolution and rotation to achieve high grinding and polishing. Quality and efficient work.”). 
	However, Lou does not alone or in combination explicitly teach, suggest or make obvious A central disk, the central disk being rotatable with respect to the central shaft; a bottom of the central disk being installed with a central pad and the connecting rod being detachably connected to the connecting frame while the central disk does not rotate so that the belt drive the outer wheel to rotate and thus the outer rotary disks are driven to rotate. 
	Specifically, the central disk being rotatable with respect to the central shaft; a bottom of the central disk being installed with a central pad, while the central disk does not rotate so that the belt drive the outer wheel to rotate and thus the outer rotary disks are driven to rotate. It would not be obvious to have a central pad which does not rotate, as it would be more obvious to modify Lou to have a central pad that does rotate, as not doing so would interfere with the revolution of the pads of Lou, as the central pad would have to be connected via the shaft of Lou, which is connected to the mechanism (the connection frame 6 and connecting rods 5) which connect which are driven to rotate and revolve via the rotation of the central shaft of Lou. Thus, one would only arrive at the claimed invention (see specific language of claim 1) by using improper hindsight reasoning using knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thysell (US Patent NO 5637032) show the general state of the art of orbital grinders
Gallup (US Patent Pub No US 20060073776 A1) Shows a grinder with a central pad that rotates
Weddle (US Patent No US 7490813 B1)  Shows a connection rod detachably connected to a connected connection frame via a support rod
Palushi (US Patent Pub NO US 20030040265 A1) Teaches a non-slip material being attached to a pad or disk
Hamm (US 20100190421 A1) Teaches a spring between a disk and a pad
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723